UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1452



GUSSIE MINUS,

                                                Plaintiff - Appellant,

          versus


DAK AMERICAS,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-03-4029-2-23)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gussie Minus, Appellant Pro Se. Stacy Kaplan Wood, PARKER, POE,
ADAMS & BERNSTEIN, L.L.P., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gussie Minus appeals the district court’s order accepting

the recommendation of the magistrate judge and granting summary

judgment   in   favor   of    DAK    Americas   in   Minus’   employment

discrimination action.       We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Minus v. DAK Americas, No. CA-03-4029-2-23

(D.S.C. Mar. 14, 2005).      Minus’ motions to expedite are denied as

moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                AFFIRMED




                                    - 2 -